Citation Nr: 1142031	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-06 141	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  He died in July 2002.  His surviving spouse is the appellant. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318. 

In a February 2004 Form 9, the appellant requested a hearing before a Veterans Law Judge sitting at the RO.  A February 2006 letter from the RO informed the appellant that she was scheduled for a Travel Board hearing in April 2006. However, in an April 2006 statement, the appellant's representative cancelled the hearing request on her behalf.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

In May 2007 and September 2009, the Board remanded the case for further development.  Unfortunately, that development has not been completed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The September 2009 Board remand instructed the Agency of Original Jurisdiction (AOJ) to obtain records of the Veteran's treatment at the Durham VA Medical Center (Durham VAMC) from 1964 to 1977 and 1978 to 1981.  

In June 2010, the Durham VA Medical Center (Durham VAMC) reported that they did not have any records for the Veteran from 1964 to 1981.  However, they indicated that such records may have been retired to the VA Records Center and Vault in Neosho, Missouri (Neosho).  

In January 2011, the AMC asked the Durham VAMC to request any records that had been retired to Neosho.  The claims folder contains no indication of a response to this request, other than a communication from Durham VAMC, in which it was reported that it would keep the AMC apprised of the progress of the request.

The AMC also requested that the Salisbury VAMC request any records that had been retired to the Neosho.  That facility indicated in December 2010 that it had no records responsive to the request, but it is unclear whether records were requested from Neosho.  

The Veterans Claims Assistance Act requires that VA continue its efforts to obtain records in Federal custody until the records are obtained, or it is reasonably certain that they do not exist.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  At this point there is no indication of a negative response from Neosho.  It appears that there may be procedures permitting the AMC to request records directly from Neosho, but that such a request has not been made.  See M23-1, Part I, Chapter 15, App. A; M21-1MR, Part III, Subpart ii, Chapter 5, Section E, Paragraph 20.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request all Durham VAMC and Salisbury VAMC records for the Veteran from 1964 to 1981 from the VA Records Center and Vault in Neosho, Missouri, currently located at: 

VA Records Center and Vault
      11793 Lime Kiln Drive
      Neosho, MO 64850-0106
      Phone (417) 451-2744
      Aacvarcv@va.gov

Document all correspondence with the facility.  If the records are not available, ensure a negative reply is associated with the claims folder.  

2.  If the request for records must be made through the VAMC, insure that the VAMC requested any records retired to Neosho.

3.  After ensuring that all development is complete, re-adjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



